            Case 3:19-cv-00555-HZ    Document 1     Filed 04/15/19   Page 1 of 13




John E. Gutbezahl, OSB No. 940845
gutbezahl@me.com
JOHN E. GUTBEZAHL, LLC
5 Centerpointe Drive
Suite 400
Lake Oswego Oregon 97035
Telephone: 503.594.1919
Facsimile: 503.376.8145
Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                    PORTLAND DIVISION


MICHELLE BOLDEN, as legal guardian                          Case No.:
for WILLIAM DERBY, an individual,
                                                                             COMPLAINT
                                    Plaintiff,
                                                          CIVIL RIGHTS VIOLATIONS
       v.                                                                (42 U.S.C. § 1983)
                                                    AMERICANS WITH DISABILITIES
COLUMBIA COUNTY, a public entity                                                      ACT;
doing business in the State of Oregon,            REHABILITATION ACT VIOLATIONS
CORRECT CARE SOLUTIONS, LLC, an                     (42 U.S.C. § 12191 et. seq.; 29 U.S.C. §
Oregon limited liability corporation, JEFF                                              794)
DICKERSON, in his official capacity,                OREGON TORT CLAIMS ACT –
VIVEK SHAH, MD, in his official capacity,                              NEGLIGENCE
JULIE WEIGAND, in her official capacity,               (Or. Rev. Stat. § 30.260 et. seq.)
and TERRY KALLIO, in her official
capacity, COLUMBIA COMMUNITY                                 DEMAND FOR JURY TRIAL
MENTAL HEALTH, an Oregon Non-Profit
Corporation, LEGACY HEALTH, an
Oregon nonprofit corporation, LEGACY
EMANUEL HOSPITAL & HEALTH
CENTER, dba UNITY CENTER FOR
BEHAVIORAL HEALTH, a domestic non-
profit corporation,

                                Defendants.




Page - 1 COMPLAINT
             Case 3:19-cv-00555-HZ       Document 1      Filed 04/15/19     Page 2 of 13




                                         INTRODUCTION

        Plaintiff, Michelle Bolden, as legal guardian for William Derby, (“Ms. Bolden”) by and

through her attorney, John E. Gutbezahl, files this Complaint and Demand for Jury Trial against

Columbia County, Correct Care Solutions, LLC (“CCS”), Jeff Dickerson (“Sheriff Dickerson”),

Vivek Shah, MD (“Dr. Shah”), Julie Weigand (“Weigand”), Terry Kallio (“Kallio”), Columbia

Community Mental Health (“CCMH”), Legacy Health, and Legacy Emanuel Hospital & Health

Center, dba Unity Center for Behavioral Health, (“Legacy Emanuel”) (“collectively

Defendants”) for Civil Rights Violations (42 U.S.C. § 1983), Americans With Disabilities Act;

Rehabilitation Act Violations (42 U.S.C. § 12191 et. seq.; 29 U.S.C. § 794) Oregon Tort Claims

Act – Negligence (Or. Rev. Stat. § 30.260 et. seq.) and related State claims. Ms. Bolden alleges

on information and belief as follows:

                                     NATURE OF THE CASE

        1.       This is a case about the inhumane treatment of mentally ill inmates in the
Columbia County Jail (“The Jail”) administered by the Columbia County Sheriff (“the Sheriff”).
Despite the widespread understanding that mentally ill people make up a substantial portion of
its inmate population, neither Columbia County nor the Columbia County Sheriff established
adequate systems and policies to provide for the basic welfare of mentally ill inmates. As a
result, mentally ill inmates are denied humane treatment because of their mental illness. They do
not receive adequate food, water, nutrition, basic hygiene, medication, access to programming, or
access to outside visits.

        Columbia County and the Columbia County Sheriff also failed to adequately provide

mental health care to inmates at the Columbia County Jail (“The Jail”). The Sheriff chose to

contract with Correct Care Solutions to provide medical services to inmates in The Jail. To

maximize profits, Correct Care Solutions chose not to provide adequate mental health services.




Page - 2 COMPLAINT
            Case 3:19-cv-00555-HZ       Document 1       Filed 04/15/19     Page 3 of 13




       Columbia County and the Columbia County Sheriff failed to properly train corrections

deputies how to interact with and attend to mentally ill inmates. The result is that mentally ill

inmates are punished for behaviors which are nothing more than symptoms of mental illness.

These punishments include the use of tasers, stun shields, and even dog bites. For these reasons

mentally ill inmates, including Mr. Derby, are subjected to conditions which amount to torture.

Michelle Bolden is the biological sister and guardian of William Derby, a mentally ill inmate

once housed at the Columbia County Jail. During his second to last incarceration Mr. Derby

entered as a functional person who could walk and talk and converse with others. Mr. Derby left

The Jail and was sent to Unity Center for Behavorial Health. Mr. Derby was released to the

streets and committed the offense of Attempted Murder and Assault in the First Degree on April

16, 2018. Mr. Derby took a knife to the throat of his mother, who has recovered. Mr. Derby

committed the offenses when he was operating under a mental disease or defect. Mr. Derby

entered the Columbia County Jail in a catatonic psychosis, a result of severe mental health

neglect systemic at the Columbia County Jail. Mr. Derby was continued to subsequent severe

mental health neglect by the Columbia County Jail and attempted suicide by the use of a razor

provided by the Columbia County Jail. Columbia County fought every effort to have Mr. Derby

sent to the Oregon State Hospital. Once ordered to do so, Mr. Derby was sent to the Oregon

State Hospital where he was properly treated and medicated. Once sent back to the Columbia

County Jail his condition immediately began to deteriorate. Further efforts to have him sent back

to the Oregon State Hospital were fought by Columbia County. On October 31, 2017, Mr. Derby

entered a plea of Guilty Except for Insanity to the charge of Assault in the Second Degree.

                                 JURISDICTION AND VENUE

       2.       This Court has subject matter jurisdiction over Ms. Bolden’s claims of violation
of federal constitutional rights pursuant to 28 U.S.C. §§ 1331(a) and 1343 because the causes of


Page - 3 COMPLAINT
            Case 3:19-cv-00555-HZ        Document 1       Filed 04/15/19     Page 4 of 13




action arise under 42 U.S.C. § 1983. This Court has subject matter jurisdiction over
Ms. Bolden’s claims of violation of the Americans with Disabilities Act because the causes of
action arise under that Act. This Court has jurisdiction over Ms. Bolden’s pendent state law
claims under 28 U.S.C. § 1367.
       3.       Venue is proper in the District of Oregon pursuant to 28 U.S.C. § 1391(b) because
a substantial part of the events or omissions giving rise to Ms. Bolden’s claims occurred in the
District of Oregon and because Defendants are subject to personal jurisdiction in the District of
Oregon.
                               PROCEDURAL REQUIREMENTS

       4.       All administrative prerequisites to filing this action have been timely filed.
                                              PARTIES

       5.       At all material times, plaintiff Michelle Bolden was a Washington resident. She
is the biological sister of William Derby. On October 16, 2017, the Honorable Ted E. Grove
appointed Ms. Bolden as the legal guardian for Mr. Derby based on Mr. Derby’s lack of
competence due to his mental illness.
       6.       At all material times, defendant Columbia County was the Oregon public agency
who owns and operates The Jail, and employs the people who work there. Columbia County
contracted with Correct Care Solutions to provide medical services at The Jail.
       7.       At all material times, Correct Care Solutions (“CCS”) was a Tennessee based for-
profit corporation. CCS contracts with jails and prisons to provide medical services within
institutions. CCS contracted with Columbia County to provide medical services at the Columbia
County Jail.
       8.       At all material times, defendant Jeff Dickerson was the sheriff of Columbia
County. In that role, he was the person in charge of operating The Jail. He had a non-delegable
duty to provide for the basic medical care of inmates at The Jail. He is sued in his official
capacity.




Page - 4 COMPLAINT
             Case 3:19-cv-00555-HZ      Document 1      Filed 04/15/19     Page 5 of 13




        9.       At all material times, defendant Vivek Shah, MD, was the medical director for
CCS covering the Columbia County Jail. As medical director, Dr. Shah was the doctor
ultimately responsible for the provision of medical care to inmates at The Jail. He is sued in his
official capacity.
        10.      At all material times, defendant Julie Weigand was the behavioral health manager
for CCS covering the Columbia County Jail. As behavior health manager, Ms. Weigand was the
mental health professional responsible for ensuring that inmates of the Columbia County Jail
received adequate mental health care. She is sued in her official capacity.
        11.      At all material times, defendant Terry Kallio was the nurse employed by CCS
working full time in the Columbia County Jail. In that role, Ms. Kallio was the person on the
ground responsible for providing medical care to inmates at The Jail. She is sued in her official
capacity.
        12.      At all times material hereto, defendants Legacy Health and Legacy Emanuel
Hospital & Health Center (“Legacy Emanuel”), dba Unity Center for Behavioral Health, were
domestic non-profit corporations organized under the laws of the State of Oregon, and with their
headquarters and principal places of business located in Multnomah County, State of Oregon.
defendant Legacy Emanuel is part of a network of affiliated hospitals owned, organized and/or
managed by defendant Legacy Health.
                                   FACTUAL ALLEGATIONS

        13.      Mr. Derby is well known to law enforcement in Columbia County and the staff of
the Columbia County Jail. He has been arrested many times for violent and petty crimes likely
related to his mental illness. His jail medical records, held by The Jail and Columbia County
Sheriff’s Office (“CCSO”), and accessible by any of their employees, repeatedly document his
serious mental illness and known necessary prescription medications to treat his mental illness.
Mr. Derby was held in the Columbia County Jail and was released to Unity Center for
Behavioral Health (“Unity”) on a five day mental health “hold.” Unity failed to adequately
diagnose and treat Mr. Derby and released him to the streets after only two days without having
monitored the safety and effectiveness of his new mental health medication. Once Mr. Derby


Page - 5 COMPLAINT
          Case 3:19-cv-00555-HZ         Document 1       Filed 04/15/19     Page 6 of 13




was arrested (April 17 2017) for the attempted murder of his mother, it was evident that
Mr. Derby’s significant mental health issues had increased, both by the nature of the crime and
his behavior at The Jail. There was no mental health intervention offered by Columbia County
or the other Defendants. Defendant Columbia Community Mental Health was made aware of
Mr. Derby’s condition and failed to intervene and treat Mr. Derby.
        14.     While in the custody, Mr. Derby attempted to commit suicide by cutting his neck
and throat with a razor that had been provided by the Columbia County Sheriff’s Office.
Defendants failed to notify Mr. Derby’s family, the courts, or his attorney of this suicide attempt.
Defendants placed Mr. Derby in a suicide jacket (padded covering) and placed him in isolation.
No attempt was made to place Mr. Derby in a psychiatric facility.
        15.     Mr. Derby’s mental health began to deteriorate until he was treated and medicated
by the Oregon State Hospital pursuant to a court order forcing Defendants to have Mr. Derby
sent to the Oregon State Hospital. Upon his return to the Columbia County Jail, his mental
health began to deteriorate again.
        16.     At no time did Defendants attempt to have psychiatric intervention by Columbia
Community Mental Health or any other facility. Defendants had to be forced by the courts to
provide any mental health treatment to Mr. Derby. The Jail’s approach with Mr. Derby, and all
other inmates suffering from severe mental illness, is to hold them in F-Pod. If the inmate does
not immediately respond when a jail deputy delivers food, medication, comes to transport for a
visit, or comes to allow the inmate out of their cell, the deputy considers that a “refusal” and the
access to these basic necessities of life is denied. There is no accommodation or consideration
given to the fact that the person may be unable to respond in the way required as a direct result of
their mental illness.
        17.     This culture and lack of adequate training is further evidenced by The Jail’s
pattern of physically abusing mentally ill inmates who do not immediate comply with commands
by using tasers, stun shields, physical blows, and even dog attacks. Ms. Bolden is currently
unable to determine whether Mr. Derby was directly physically abused by jail staff, because his




Page - 6 COMPLAINT
          Case 3:19-cv-00555-HZ         Document 1      Filed 04/15/19     Page 7 of 13




mental illness prevents him from discussing his incarceration, but on information and belief that
Mr. Derby was physically and mentally abused.
        18.    Columbia Community Mental Health made no efforts to visit Mr. Derby in
custody let alone treat Mr. Derby.
                                 FIRST CLAIM FOR RELIEF
        (42 U.S.C. § 1983 – Eighth And Fourteenth Amendments – Cruel And Unusual
                                        Punishment)

                                     (Against All Defendants)

        19.    During the period of Mr. Derby’s incarceration from April 16, 2017 to October
31, 2017, Mr. Derby was a pretrial detainee. As such, his right to humane treatment derives from
different constitutional sources, but is functionally indistinguishable. Defendants violated his
rights in four distinct ways.
I.      Count 1: Deliberate Indifference to Serious Medical Need – Individual Medical
        Providers: Defendants Dr. Shah and Ms. Kallio; Defendants Legacy Health, Legacy
        Emanuel Hospital & Health Center, dba Unity Center for Behavioral Health, and
        Columbia Community Mental Health

        20.    Mr. Derby suffers from a severe psychiatric disability which is a serious medical
need.
        21.    Defendants were aware of Mr. Derby’s serious medical need.
        22.    Defendants failed to do anything to address Mr. Derby’s serious medical need.
        23.    As a result of Defendants’ failure to do anything to address Mr. Derby’s serious
medical need, Mr. Derby suffered severe emotional distress, his physical health declined
precipitously, and his mental health was severely and permanently impaired.
II.     Count 2: Deliberate Indifference to Serious Medical Need -- Sheriff Jeff Dickerson

        24.    Sheriff Dickerson has the non-delegable duty to ensure that inmates of the
Columbia County Jail receive adequate medical care.
        25.    Sheriff Dickerson failed to ensure that any of his direct employees or Correct
Care provided adequate medical care to inmates’ mental health needs including Mr. Derby’s
mental health needs.



Page - 7 COMPLAINT
            Case 3:19-cv-00555-HZ        Document 1       Filed 04/15/19     Page 8 of 13




           26.   Sheriff Dickerson failed to prevent Mr. Derby from having access to a dangerous
weapon.
III.       Count 3: Deliberate Indifference to Serious Medical Need – Supervisor Liability and
           Monell Liability: All Defendants Except Defendant Kallio

           27.   All Defendants are aware of the fact that people with serious mental illnesses
make up a substantial portion of local jail inmates.
           28.   All Defendants are aware of the fact that people with serious mental illnesses will
often deny that they suffer from any mental illness.
           29.   All defendants are aware of the fact that people with serious mental illnesses will
sometimes refuse to accept necessary medication to treat their illnesses.
           30.   All defendants are aware of the fact that people with psychotic disorders whose
symptoms are not being controlled by anti-psychotic medications will not act rationally, will
sometimes become unable to care for themselves, and will sometimes harm themselves or other
people.
           31.   Defendants collectively decided not to implement a mental health screening
instrument upon intake into The Jail that includes a review of available medical records in order
to identify new inmates with serious medical/mental health needs that must be addressed.
           32.   Defendants collectively decided not to have procedures for the administration of
necessary anti-psychotic medications that account for the fact that someone suffering from these
diseases may offer some resistance to medication.
           33.   Defendants collectively decided not to have qualified mental health professionals
on staff at The Jail who could counsel inmates with serious mental health needs about the
dangers of not taking medication and their options with respect to medication side effects.
           34.   CCS Defendants made the decisions referenced above in order to maximize their
profits.
           35.   County Defendants made the decisions referenced above in order to minimize
their costs.




Page - 8 COMPLAINT
          Case 3:19-cv-00555-HZ         Document 1      Filed 04/15/19      Page 9 of 13




       36.     The decisions referenced above created a serious danger that inmates suffering
from serious mental illnesses would suffer severe emotional trauma, severe physical health
impairment, and death. All Defendants were aware of this danger and chose to ignore it.
       37.     As a direct result of those decisions, Mr. Derby suffered severe emotional trauma
and adverse effects to his physical health. The effects to his mental health are likely permanent.
IV.    Count 4: Deliberate Indifference To Basic Needs – Against Defendants Columbia
       County and Sheriff Jeff Dickerson

       38.     All inmates have a right to basic hygiene, food, and exercise. That right can only
be limited to serve legitimate institutional needs.
       39.     All inmates have a right to be free from physical abuse that does not serve a
legitimate institutional need.
       40.     Columbia County has a policy of placing severely mentally ill inmates in isolation
where they are deprived of basic access to hygiene, food, and exercise. Sheriff Dickerson is the
person responsible for implementing this policy.
       41.     Sheriff Dickerson is the person responsible for training jail deputies so that they
have a basic understanding of mental illness and will not punish mentally ill inmates for their
symptoms. Sheriff Dickerson did not do this.
       42.     Columbia County has a policy of punishing severely mentally ill people who
exhibit symptoms they cannot control. They are punished first by being placed in isolation cells,
and then further punished with physical abuse when they exhibit symptoms in isolation. This
includes the use of tasers, stun shields, and dogs. Sheriff Dickerson is the person responsible for
implementing this policy.
       43.     Columbia County and Sheriff Dickerson failed to prevent Mr. Derby from having
a dangerous weapon that was used to attempt suicide.
       44.     As a direct result of Defendants’ actions, Mr. Derby was deprived of the basic
necessities of life. No legitimate institutional need was served by this. Mr. Derby suffered
severe emotional trauma and his physical health suffered. The damage to his mental health is
likely permanent.



Page - 9 COMPLAINT
         Case 3:19-cv-00555-HZ          Document 1       Filed 04/15/19     Page 10 of 13




                                          ALL COUNTS
       45.     Ms. Bolden as legal guardian of Mr. Derby is entitled to economic and non-
economic damages in an amount to be determined at trial and for Ms. Bolden’s attorney fees and
costs pursuant to 42 U.S.C. § 1988.
                                SECOND CLAIM FOR RELIEF
   (42 U.S.C. § 12191 et. seq.; 29 U.S.C. § 794 – ADA and Rehabilitation Act Violations)

                                (Against Columbia County Only)

       46.     Columbia County is the recipient of federal funds and is therefore covered by
Section 504’s mandate, which requires recipients of federal monies to reasonably accommodate
persons with disabilities in their facilities, program activities, and services, and reasonably
modify such facilities, services, and programs to accomplish this purpose.
       47.     Columbia County, the Columbia County Sheriff’s Office, and the Columbia
County Jail are all public entities within the meaning of Title II of the ADA, and provide
programs, services, or activities to the general public. Title II of the ADA has essentially the
same mandate as Section 504.
       48.     At all times relevant to this action, Mr. Derby was a qualified individual within
the meaning of Title II of the ADA and met the essential eligibility requirements for the receipt
of the services, programs, or activities of the Columbia County Jail. Specifically, Mr. Derby
suffered from a mental impairment that “substantially limits one or more major life activities,”
including but not limited to “learning, reading, concentrating, thinking, communicating, and
working.” 42 U.S.C. § 12102.
       49.     The Columbia County Jail provides housing, medical and mental health treatment,
and work and educational programs to inmates, which comprise programs and services for
Section 504 and Title II purposes.
       50.     Columbia County knew, or should have known, that Mr. Derby suffered from a
serious mental illness.




Page - 10 COMPLAINT
         Case 3:19-cv-00555-HZ          Document 1      Filed 04/15/19      Page 11 of 13




        51.    Columbia County was deliberately indifferent in failing to provide Mr. Derby
with reasonable accommodations and other services related to his disability, and denied him the
rights and benefits accorded to other inmates, solely by reason of his disability, in violation of
the ADA in the following particulars:
               a.      The ADA requires that mentally ill inmates have access to adequate
        mental health care. Columbia County failed to provide basic medical and mental health
        care to Mr. Derby. Its policy of relying on the inmate to identify their own health issues
        fails to accommodate inmates with mental health problems that prevent them from
        identifying those issues.
               b.      The ADA prohibits punishing inmates solely by reason of their disability.
        Columbia County punished Mr. Derby by putting him in restrictive housing, denying his
        access to basic needs, denying his access to social visiting, and denying his
        companionship of fellow inmates solely by reason of his disability.
               c.      The ADA requires that mentally ill inmates have access to jail programs,
        work, and educational opportunities. Columbia County denied Mr. Derby access to jail
        programs, work, and educational opportunities.
        52.    Columbia County failed to enforce appropriate policies and procedures to ensure
the provision of necessary accommodations, modifications, and/or services to inmates with
serious mental illnesses.
        53.    Columbia County failed to train and supervise jail staff to provide necessary
accommodations, modifications, services and/or physical access to inmates with serious mental
illnesses.
        54.    As a direct and proximate result of Columbia County’s foregoing wrongful acts,
Columbia County discriminated against Mr. Derby on the basis of his disability in violation of
the Americans with Disabilities Act and Rehabilitation Act, causing him to suffer severe
emotional trauma, physical health effects, and permanent damage to his mental health.




Page - 11 COMPLAINT
        Case 3:19-cv-00555-HZ          Document 1      Filed 04/15/19      Page 12 of 13




       55.     Accordingly, Ms. Bolden is entitled to economic and non-economic damages in
an amount to be determined at trial and for an award of attorney fees and costs pursuant to 42
U.S.C. § 12205.
                                 THIRD CLAIM FOR RELIEF

          (Or. Rev. Stat. § 30.260 Et. Seq. – Oregon Tort Claims Act -- Negligence)

                                    (Against All Defendants)
       56.     Defendants were negligent in failing to:
               a.     Assess Mr. Derby’s mental health needs;
               b.     Treat Mr. Derby’s mental health needs; and
               c.     Prevent Mr. Derby from having access to a dangerous weapon (razor).
       57.     As a direct and proximate cause of defendants’ negligence, Mr. Derby suffered
severe emotional trauma, physical health effects, and permanent damage to his mental health.
       58.     Accordingly, Ms. Bolden is entitled to economic and non-economic damages in
an amount to be determined at trial.
                                DEMAND FOR JURY TRIAL
       59.     Ms. Bolden demands a jury trial on all issues so triable.




Page - 12 COMPLAINT
          Case 3:19-cv-00555-HZ        Document 1        Filed 04/15/19    Page 13 of 13




                                     PRAYER FOR RELIEF

         WHEREFORE, Ms. Bolden prays for judgment against all Defendants as follows:
         1.     For economic, noneconomic, and punitive damage in an amount to be proven at
trial;
         2.     For costs of suit and reasonable attorney fees, costs, and expert witness fees
pursuant to 42 U.S.C. §§ 1988 and 12205;
         3.     For pre-judgment and post-judgment interest, as appropriate, on all amounts due
to Ms. Bolden as a result of this action; and
         4.     For such other relief as the Court may deem just.
         Dated this 15th day of April, 2019.
                                        JOHN E. GUTBEZAHL LLC

                                                s/ John E. Gutbezahl
                                        By:
                                                John E. Gutbezahl, OSB No. 940845
                                                gutbezahl@me.com
                                                503.594.1919

                                                Attorney for Plaintiff




Page - 13 COMPLAINT
